Citation Nr: 0619963	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a waiver for overpayment of Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35, in the 
amount of $1,832.80.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from January 1975 to January 
1979.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is requesting a waiver of a debt in the amount of 
$1,832.00 for overpayment of Dependents' Educational 
Assistance (DEA) under 38 U.S.C.A., Chapter 35.  The veteran 
argues that the debt was created when his daughter was 
awarded DEA payment.  The veteran's claims file does not 
contain any of the documents related to the daughter's 
request and award of DEA benefits.  The veteran's daughter's 
file must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

The AOJ should obtain the veteran's 
daughter's educational file and associate 
it with the claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


